                                                                                                           Local Form 2083A (5/12)
                                           United States Bankruptcy Court
                                               Eastern District of Washington
 In re   Elizabeth Mujica                                                                Case No.    19-00987
                                                               Debtor(s)                 Chapter     13




                                        DEBTOR'S PLAN PAYMENT DECLARATION

1.       The first plan payment will be made on or before 5/12/2019             . (The date specified must be no later than 30
         days after the date of the filing of the plan, or the order for relief, whichever is earlier.) All subsequent plan
         payments will be made on or before the same day of each subsequent month for the remaining term of the plan.

2.       The debtor's employer/income source is as follows:

         a.     Debtor No. 1 Elizabeth Mujica                                Debtor No. 2
                Employer I.D. or                                             Employer I.D. or
                Last Four Digits of S.S.N. xxx-xx-0776                       Last Four Digits of S.S.N.
                Employer/                                                    Employer/
                Income Source Bechtel National, Inc                          Income Source
                Address 12011 Sunset Hills Rd, Ste 110                       Address
                            Reston
                            VA, 20190                                                    ,
                Phone No.                                                    Phone No.

         b.     Debtor No. 1 is Paid:                                        Debtor No. 2 is Paid:


                            Weekly                                                Weekly
                            Bi-weekly                                             Bi-weekly
                            Semi-monthly                                          Semi-monthly
                            Monthly                                               Monthly
                            Other                                                 Other


         c.    Deduct payments from wages or income source of:


                  Debtor No. 1      $242.77            each month

                  Evenly from each check
                  All from one check. If so, pay period from which to deduct is                                    .
                  Other


                  Debtor No. 2                         each month

                  Evenly from each check
                  All from one check. If so, pay period from which to deduct is
                  Other


3.       Debtor acknowledges:

         a.      Immediately after filing, the trustee is authorized to present to the court an order, without notice, directing
                 any entity from whom the debtor receives money, such as employers and governmental agencies, to pay
                 all or part of such income to the Chapter 13 Trustee, except to the extent otherwise subject by law or
                 setoff, recoupment or alternative disposition.

         b.      Payments made by the debtor directly to the trustee will only be permitted when specifically authorized by
                 an order of the court pursuant to LBR 2083-1(b).
                                                                                                                Declaration - Page 1


          19-00987-FPC13           Doc 19      Filed 05/01/19        Entered 05/01/19 13:10:52             Pg 1 of 2
                       If direct payments are authorized by the court, such payments will be made:

                       1.           In the form of a cashier's check or money order only; (No personal checks,cash, or
                                    electronic bank transfers (EBT) will be accepted.)

                       2.           Payable to Daniel H. Brunner, Trustee, and sent to P.O. Box 1003, Memphis, Tennessee
                                    38101-1003; and

                       3.           With the debtor's first and last name and bankruptcy case number, exactly as they appear on
                                    the bankruptcy petition, clearly printed on the check.


Dated: 4/26/2019


/s/ Kevin D. Swartz                                                                          /s/ Elizabeth Mujica
Kevin D. Swartz #32609                                                                       Elizabeth Mujica
Attorney for Debtor                                                                          Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                           Best Case Bankruptcy   Declaration - Page 2




              19-00987-FPC13                      Doc 19             Filed 05/01/19   Entered 05/01/19 13:10:52                Pg 2 of 2
